Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, a closes prior art of record, over Leitjen, US PGPub 2005/0177689, teaches a method, by a processor, for data storage, comprising: processing data handling in a multiport banked memory array upon receiving one or more write operations, read operations, or a combination thereof (par. 24, access signals with address and write data) according to a selected priority and access protocol (par. 24, access conflicts resolved with bank arbiter), wherein access to one or more target memories in the multiport banked memory array is managed by an arbiter (par. 25) and a router (par. 28).  Another close prior art of record, Tse et al., US PGPub 2011/0286463, teaches to retry requests to access the one or more target memories a predetermined number of times prior to stalling a memory pipeline in lieu of using a queue to maintain the requests to access the one or more target memories (par. 28, where there is one retry command, so the predetermined number of times is one, and the retry command occurs does not stall the memory pipeline). However, Leitjen, Tse and the prior art of record fails to teach an executable portion that dynamically adjusts a speed of processing the one or more write operations, read operations, or the combination thereof in the memory pipeline using a speed and accuracy monitor implemented within a processing engine associated with the  The use of the speed and accuracy monitor allows the flexibility of choosing faster speed, or higher accuracy at the expense of a slower pipeline, depending on system requirements (see par. 97 of the present specification). Independent claims 8 and 15 are allowable for similar reasons.  The remaining claims depend from the above independent claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136